Title: Thomas Jefferson’s Notes on the Cost of French Merchandise, [ca. 3 July 1815]
From: Jefferson, Thomas
To: 


          ca. 3 July 1815

          
            
              idea of the produce of 200.D. at old prices, by way of memm.
              D
            
            
              Costs on 200. D worth about 1/16 or 6. p. cent.
              12
            
            
              50.
              ℔ Maccaroni @ .20 pr ℔.
              10
            
            
              42.
              bottles of wh. hermitage @ 4₶–½   = 190.₶ (*excha.  5.₶35  = 1.D)
              36
            
            
              217.
              do Nice @ 1₶¾  (or .32½) = 380₶
              71
            
            
              284.
              do Roussillon @ .25
              71
            
            
              543.
              bottles.
              200
            
            
              *it yeilded but 5.₶28  = 1.D,
            
          
          
        